TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00410-CR
                                        NO. 03-15-00411-CR



                                     Edgar Sangillo, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
                    NOS. D-1-DC-12-200962 & D-1-DC-12-200963
                 HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Edgar Sangillo was charged with driving while intoxicated and with failing to

stop and render aid. See Tex. Penal Code § 49.04 (setting out elements of offense of driving while

intoxicated); Tex. Transp. Code § 550.021(a) (requiring person involved in accident “that results or

is reasonably likely to result in injury or death” to stop at scene of accident, determine if person

involved in accident “requires aid,” and remain at scene of accident), (c)(2) (listing permissible

punishment range for accident resulting in injury but does not involve death or serious bodily

injury); see also Kirven v. State, No. 10-15-00359-CR, 2015 WL 9256892, at *2 (Tex. App.—Waco

Dec. 17, 2015, no pet.) (mem. op., not designated for publication) (explaining that although offense

level for offense under subsection 550.021(c)(2) is not listed in statute, “the offense is a third-degree

felony”). The indictment pertaining to the driving-while-intoxicated offense also alleged that Sangillo
had previously been convicted of the offense of driving while intoxicated on two prior occasions.

See Tex. Penal Code § 49.09(b)(2) (elevating offense level for driving while intoxicated to third-

degree felony if defendant has previously been convicted twice of driving while intoxicated). Under

the terms of a plea-bargain agreement, Sangillo agreed to enter a plea of guilty to both offenses, and

the district court imposed a sentence of seven years’ imprisonment for the driving-while-intoxicated

offense and a sentence of five years’ imprisonment for the failure-to-stop offense but suspended the

sentences and placed Sangillo on community supervision for seven years for the driving-while-

intoxicated offense and for five years for the failure-to-stop offense. See id. § 12.34 (setting out

permissible punishment range for third-degree felony).

               Approximately one year later, the State moved to revoke Sangillo’s community

supervision on the grounds that he failed to complete 250 community-service-restitution hours

and that he had committed several assaults against “a member of his family and household and a

person with whom he has a dating relationship.” See id. § 22.01 (governing offense of assault). After

convening a hearing on the State’s motion to revoke, the district court issued its judgments revoking

community supervision in the two cases and imposing sentences of four years’ imprisonment for

both offenses. Sangillo appeals the district court’s judgments revoking his community supervision.

               In each cause, Sangillo’s court-appointed counsel has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The briefs meet

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);

Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio, 488 U.S.
75, 81-82 (1988) (explaining that Anders briefs serve purpose of “assisting the court in determining

                                                  2
both that counsel in fact conducted the required detailed review of the case and that the appeal is . . .

frivolous”). Sangillo’s counsel has certified to this Court that he has provided a copy of the motion

and brief to Sangillo, advised him of his right to examine the appellate record and file a pro se

response, and provided him with a form motion for pro se access to the appellate record. See Kelly

v. State, 436 S.W.3d 313, 319-20 (Tex. Crim. App. 2014). To date, no pro se brief or other written

response has been filed, and Sangillo has not requested an extension of time to file a response.

                We have performed an independent review of the record and find no reversible error.

We agree with Sangillo’s counsel that the record presents no arguably meritorious grounds for

review and that the appeals are frivolous. In each cause, counsel’s motion to withdraw is granted.

                Although Sangillo’s counsel concluded that there are no meritorious grounds for

appeal, he does urge that there is a clerical error in the judgment revoking community supervision

for the failure-to-stop-and-render-aid offense. Specifically, Sangillo’s attorney notes that the judgment

states that Sangillo failed to complete 250 hours of community-service-restitution hours but points

out that the conditions of community supervision in that case did not require Sangillo to complete

community-service restitution. When the district court determined that the grounds for revocation

were true, it explained that it found “a slight variation in the State’s motion to amend. I do not find

anywhere that the defendant was ordered to complete community service, restitution” in the failure-

to-stop case and concluded “[w]ith that understanding” that “all allegations in the motions to revoke

supervision are true.” In addition, we also observe that there is a clerical error in that judgment. The

judgment reflects that the conviction was under subsection 550.021(c)(1) of the Transportation

Code. See Tex. Transp. Code § 550.021(c)(1). That provision applies to offenses that result in

death or serious bodily injury. Id. However, the indictment only alleged that Sangillo “intentionally

                                                   3
or knowingly dr[o]ve a vehicle that became involved in an accident resulting in bodily injury.”

Moreover, during the hearing on the motion to revoke, the district court explained that “there was

no allegation of death or serious bodily injury.” Accordingly, the alleged offense was governed by

subsection 550.021(c)(2) of the Transportation Code, which applies to accidents resulting in injury

that did not result in death or serious bodily injury. See id. § 550.021(c)(2).

               This Court has the authority to modify incorrect judgments when it has the

information necessary to do so. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28

(Tex. Crim. App. 1993). Accordingly, we modify the judgment revoking community supervision

in cause number D-1-DC-12-200963 to delete the language stating that Sangillo “FAILED TO

COMPLETE 250 HOURS OF COMMUNITY SERVICE RESTITUTION” and to reflect that

Sangillo was convicted under subsection 550.021(c)(2) of the Transportation Code.

               As modified, the judgment revoking community supervision in cause number

D-1-DC-12-200963 is affirmed. The judgment revoking community supervision in cause number

D-1-DC-12-200962 is affirmed.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Rose and Justices Puryear and Pemberton

D-1-DC-12-200962: Affirmed
D-1-DC-12-200963: Modified and, as Modified, Affirmed

Filed: June 10, 2016

Do Not Publish

                                                  4